DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 9/27/2022.  Since the previous filing, claims 1, 5, 7 and 79-81 have been amended, claim 82 has been added and no claims have been cancelled.  Thus, claims 1, 5, 7, 9, 15, 17-18, 22-23 and 68-82 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 15, 17, 18, 22, 23, 68-70, 73, 74 and 76-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 2015/0321000) in view of Yamashita (US 2005/0187071).
In regards to claim 1, Rosenbluth teaches a system for treatment of involuntary muscle contractions (paragraph 116 line 16), comprising, a wearable interface having and internal contact surface (sleeve 1400, paragraph 162 and 166, Fig 14A), the wearable interface configured to at least partially encircle a limb of a subject (Fig 14A and 14E-14L); and an energy applicator carried by the wearable interface and configured to apply therapeutic vibrational energy (paragraph 151-153) and electrical stimulation (electrodes 1460, paragraph 169) to one or more nerves in the limb of the subject (paragraph 162 and 166), wherein the energy applicator comprises a first piezoelectric element (paragraph 151 line 7), wherein the energy applied by the first piezoelectric element is non amplified (no mention of amplification), and wherein the energy applicator is configured to be maintained entirely exterior to the limb of the subject such that the therapeutic vibrational energy and electrical stimulation can be directed through the skin toward the one or more nerves (abstract, paragraph 103 line 1 and paragraph 162).
Rosenbluth does not disclose wherein the vibrational energy is applied at a frequency of between about 15 kHz and about 1 MHz.
However, Yamashita teaches a stimulation device wherein the energy applicator is configured to apply the vibrational energy at a frequency of between about 3 Hz and about 5 MHz (paragraph 35).
Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenbluth wherein the energy applicator is configured to apply the vibrational energy at a frequency of between about 15 kHz and about 1 MHz as taught by Yamashita because it is known in the art that piezoelectric elements providing vibrational energy can be applied to the human body skin surface to provide muscular contraction with a range that overlaps the claimed range. Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 |) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (2144.05 II A) in order to provide best vibrational therapy.
In regards to claim 9, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the electrical stimulation energy is provided by one or more electrodes carried by the wearable interface (paragraph 135).
In regards to claim 15, Rosenbluth in view of Yamashita teaches the system of claim1 and Rosenbluth further discloses further comprising a control unit configured to control the operation of the energy applicator (paragraph 197).
In regards to claim 17, Rosenbluth in view of Yamashita teaches the system of claim 15 and Rosenbluth further discloses wherein the control unit is programable (paragraph 206 line 10-11).
In regards to claim 18, Rosenbluth in view of Yamashita teaches the system of claim 15 and Rosenbluth further disclose wherein the control unit is configured to modify the operation of the energy applicator (paragraph 206 line 1-2 and 6-10).
In regards to claim 22, Rosenbluth in view of Yamashita teaches the system of claim 15 and Rosenbluth further discloses further comprising a sensor carried by the wearable interface and configured to output a signal related to muscular contraction within the limb (paragraph 177).
In regards to claim 23, Rosenbluth in view of Yamashita teaches the system of claim 22 and Rosenbluth further discloses wherein the control unit is configured to modify the operation of the energy applicator based at least in part on measured changes in the signal output by the sensor (paragraph 180 and paragraph 206).
In regards to claim 68, Rosenbluth in view of Yamashita teaches the system of claim 23 and Rosenbluth further discloses wherein the control unit is configured to change at least one of an amplitude or a frequency of energy applied by the energy applicator in response to a change in the amplitude of the signal output by the sensor (paragraph 197 and 206).
In regards to claim 69, Rosenbluth in view of Yamashita teaches the system of claim 23 and Rosenbluth further discloses wherein the control unit is configured to increase at least one of an amplitude or a frequency of energy applied by the energy applicator in response to an increase in an amplitude of the signal output by the sensor (paragraph 197 and 206).
In regards to claim 70, Rosenbluth in view of Yamashita teaches the system of claim 23.
While Rosenbluth does not explicitly disclose wherein the control unit is configured to modify the operation of the energy applicator in a manner that is proportional to the amplitude, intensity, and/or prevalence of tremors in the limb of the subject, Rosenbluth does disclose that the operation of the energy applicator is modified based on the input to adjust in real time in response to the detection of a tremor, specifically that the frequency and amplitude of the applied vibrational energy is modified based on the input (paragraph 206 line 11-14 and 17). It would therefore be obvious that the output response would have some measure of proportionality to the input upon which it is based as this would allow the device to apply the appropriate vibrational energy to suit the need of the user.
In regards to claim 73, Rosenbluth in view of Yamashita teaches the system of claim 22 and Rosenbluth further discloses wherein the electrical stimulation energy is provided by one or more electrodes carried by the wearable interface, and wherein the control unit is configured to increase or decrease one or more parameters of the one or more electrodes (paragraph 135-136).
In regards to claim 74, Rosenbluth in view of Yamashita teaches the system of claim 73 and Rosenbluth further discloses wherein the one or more parameters include at least a parameter selected from the list consisting of: voltage, current, frequency and pulse width (paragraph 136).
In regards to claim 76, Rosenbluth in view of Yamashita teaches the system of claim 15 and Rosenbluth further discloses wherein the control unit is configured to provide and individualized treatment plan constructed or adapted for the subject (paragraph 206 line 11-14).
In regards to claim 77, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the wearable interface is configured to at least partially encircle the wrist of a subject (paragraph 103 line 5).
In regards to claim 78, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the wearable interface is configured to at least partially encircle the ankle of a subject (paragraph 122 line 17).
In regards to claim 79, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the one or more nerves comprises a median nerve (paragraph 123).
In regards to claim 80, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the one or more nerves comprises a radial nerve (paragraph 123).
In regards to claim 81, Rosenbluth in view of Yamashita teaches the system of claim 1 and Rosenbluth further discloses wherein the one or more nerves comprises an ulnar nerve (paragraph 123).
In regards to claim 82, Rosenbluth in view of Yamashita teaches the system of claim 15.
While the combination of Rosenbluth in view of Yamashita does not explicitly teach wherein the control unit is configured to operate the first piezoelectric element at a second harmonic or higher, as the fundamental frequency is determined/defined by the material and structural properties of the element in question.  Therefore, any piezoelectric element would inherently possess a fundamental frequency and any device with the capability to control the frequency of applied vibrational energy would be capable of setting said frequency to a second or higher harmonic.  
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 2015/0321000) in view of Yamashita (US 2005/0187071) as applied above and in further view of Tass (US 2013/0041296).
In regards to claim 5, Rosenbluth in view of Yamashita teaches the system of claim 1.
While Rosenbluth teaches multiple energy applicators (at least paragraph 16 and 27 and claim 17 and 24), it does not explicitly disclose wherein the energy applicator further comprises a second piezoelectric element.
However, Tass teaches wherein the energy applicator further comprises a second piezoelectric element (paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenbluth wherein the energy applicator further comprises a second piezoelectric element as taught by Tass as this would allow the device to apply multiple vibrations as needed.
In regards to claim 7, Rosenbluth in view of Yamashita and Tass teaches the system of claim 5 and Tass further teaches wherein the first piezoelectric element is configured to vibrate at a first frequency and the second piezoelectric element is configured to vibrate at a second frequency, different from the first frequency (paragraph 18, control unit 10 sets specific frequency for vibration stimuli based on amplitude of measured signal exceeding threshold, paragraph 60, modules containing stimulation units may be individually controlled by separate control units 10 integrated into each module or a control unit provided for each stimulation unit, paragraph 86 line 2-8).
Claim(s) 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 2015/0321000) in view of Yamashita (US 2005/0187071) as applied above and in further view of Unsworth (US 2006/0085047).
In regards to claim 71, Rosenbluth in view of Yamashita teaches the system of claim 22.
Rosenbluth does not disclose a memory configured to store one or more patient activity characteristics.
However, Unsworth teaches a neuromuscular electrical stimulation device with a memory configured to store one or more patient activity characteristics (memory elements 10c stores preprogrammed map to interpret sensory inputs into motions such as those that would connote walking, paragraph 12 line 20-28, or other levels of body movement, paragraph 26 line 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenbluth to have a memory configured to store one or more patient activity characteristics as taught by Unsworth as this would allow the device to differentiate between types of user motion in order to accurately judge necessity of energy application.
In regards to claim 72, Rosenbluth in view of Yamashita and Unsworth teaches the system of claim 71 and the combination further teaches wherein the one or more patient activity characteristics comprise one or more of: walking, running, resting while awake, sitting (Unsworth: device can identify walking, paragraph 12 line 20-28, or other levels of body movement, paragraph 26 line 33-35).
Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 2015/0321000) in view of Yamashita (US 2005/0187071) as applied above and in further view of Staunton (US 6226552).
In regards to claim 75, Rosenbluth in view of Yamashita teaches the system of claim 73.
While Rosenbluth teaches activation of electrodes in a pattern using square waveforms (paragraph 118) it does not specify a monophasic square wave.
However, Staunton teaches wherein the control until is configured to activate the one or more electrodes in one or more patterns of a monophasic square wave (column 9 line 17-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenbluth wherein the control until is configured to activate the one or more electrodes in one or more patterns of a monophasic square wave as taught by Staunton as this is a known pattern by which to apply electrical energy stimulation to a patient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 9, 15, 17-18, 22-23 and 68-82 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785